Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Van Dalen on 01/07/2022.
The application has been amended as follows: 
The claims below replace all previous versions.

Claim 35. 	A turbine comprising: (i) a turbine wheel having an axis, (ii) a turbine housing for defining a chamber for receiving the turbine wheel for rotation of the turbine wheel about [[an]] the axis, the turbine housing further defining a gas inlet, and an annular inlet passage from the gas inlet to the chamber, (iii) a ring-shaped shroud defining a plurality of slots and encircling the axis; and (iv) a nozzle ring supporting a plurality of vanes which extend from the nozzle ring parallel to the axis, and project through respective ones of the slots; the shroud and nozzle ring being positioned on opposite sides of the inlet passage and rotatable relative to each other about the axis by 

Claim 36. 	[[A]] The turbine according to claim 35 in which the shroud is angularly rotatable about the axis with respect to the turbine housing by an amount less than 0.1 degree.

Claim 37. 	[[A]] The turbine according to claim 35 in which the nozzle ring and shroud are relatively rotatable about the axis of the turbine by at least 0.3 degrees

Claim 38. 	[[A]] The turbine according to claim 35, further comprising an actuator for displacing one of the nozzle ring or shroud axially with respect to the other, the actuator being mounted on the turbine housing and coupled to the one of the nozzle ring and shroud by a coupling mechanism which permits relative rotation of the one of the nozzle ring or shroud with respect to the actuator about the axis by at least 0.1 degree.

Claim 39. 	[[A]] The turbine according to claim 38 in which the coupling mechanism includes at least one guide coupling, each guide coupling including: (i) a first element fast with either the actuator or the nozzle ring, and (ii) a second element fast with the other of the actuator or the nozzle ring, and being arranged to move within a limited region defined by the first element, the region being sized to permit the second element 

Claim 40. 	[[A]] The turbine according to claim 39 in which the first element defines at least one control surface extending in a circumferential direction about the axis, and the second element is arranged to move along a path defined by the control surface.

Claim 41. 	[[A]] The turbine according to claim 35 in which the shroud is retained on the turbine housing, and the turbine comprises a limit element which bears against a circumferentially- facing surface of the shroud and limits rotation of the shroud about the axis.

Claim 42. 	[[A]] The turbine according to claim 41 in which the limit element is provided as a pin element which projects from the turbine housing, the shroud having a wall defining a gap containing the pin element.

Claim 43. 	[[A]] The turbine according to claim 42 in which the pin element includes a substantially flat surface for limiting motion of an opposing surface of the shroud.

Claim 44. 	[[A]] The turbine according to claim 35 in which the shroud is rotatable relative to the turbine housing about the axis by at least 0.1 degree, and the shroud comprises a plurality of gas interaction elements upstanding from a land surface of a face of the shroud, each gas interaction element including at least one wall surface 

Claim 45. 	[[A]] The turbine according to claim 44 in which the face of the shroud is opposite to the nozzle ring.

Claim 46. 	[[A]] The turbine according to claim 44, in which each gas interaction element is provided proximate to an edge of a respective one of the slots.

Claim 47. 	[[A]] The turbine according to claim 46 in which, in use, each gas interaction element is proximate a suction portion of a slot surface of the respective slot, and defines a wall surface facing towards the respective slot and a wall surface facing away from the respective slot.

Claim 48. 	[[A]] The turbine according to claim 47 in which no gas interaction element is provided proximate an edge of one of the slots which, in use, is a high pressure portion of the slot surface.

Claim 49. 	[[A]] The turbine according to claim 44 in which each gas interaction element includes a wall surface which is an axial extension of a portion of an inwardly-facing surface of the slot.

 The turbine according to claim 44 in which each gas interaction element is elongate.

Claim 51. 	[[A]] The turbine according to claim 44 in which [[the]] ridge elements are connected together by rib elements upstanding from the face of the shroud.

Claim 52. 	[[A]] The turbine according to claim 35, wherein each of the vanes is spaced from the axis by a nozzle radius; each of the slots having an inwardly-facing slot surface, and each of the vanes having: an axially-extending vane surface which includes (i) a vane outer surface facing an outer surface of the corresponding slot, and (ii) an opposed vane inner surface facing an inner surface of the corresponding slot, and a median line between the vane inner surface and the vane outer surface extending from a first end of the vane to a second end of the vane; the vane surface including a conformal portion, extending along at least 15% of the length of the median line, and facing a corresponding conformal portion of the slot surface, wherein, at room temperature, the respective profiles of the conformal portion of the vane surface and the conformal portion of the slot surface diverge from each other by no more than 0.35% of the nozzle radius.

Claim 53. 	[[A]] The turbine according to claim 35 in which the shroud is retained on the turbine housing, the turbine further comprising an annular retaining ring provided on a radially-inward edge of the shroud, the retaining ring being positioned to obstruct gas 

Claim 54. 	A turbocharger comprising a turbine comprising: (i) a turbine wheel having an axis, (ii) a turbine housing for defining a chamber for receiving the turbine wheel for rotation of the turbine wheel about [[an]] the axis, the turbine housing further defining a gas inlet, and an annular inlet passage from the gas inlet to the chamber, (iii) a ring-shaped shroud defining a plurality of slots and encircling the axis; and (iv) a nozzle ring supporting a plurality of vanes which extend from the nozzle ring parallel to the axis, and project through respective ones of the slots; the shroud and nozzle ring being positioned on opposite sides of the inlet passage and rotatable relative to each other about the axis by an angular amount of at least 0.1 degrees; the nozzle ring being rotatable relative to the turbine housing about the axis by at least 0.1 degree.

Allowable Subject Matter
Claims 35-54 are allowed.
The following is an examiner’s statement of reasons for allowance: with regard to claims 35 and 54, Parker (GB 2525240) discloses a turbine comprising: (i) a turbine wheel (5) having an axis, (ii) a turbine housing (1) for defining a chamber for receiving the turbine wheel for rotation of the turbine wheel about an axis, the turbine housing further defining a gas inlet, and an annular inlet passage from the gas inlet to the chamber, (iii) a ring-shaped shroud (12) defining a plurality of slots (25) and encircling the axis; and (iv) a nozzle ring (11) supporting a plurality of vanes (14) which extend 
Khan et al. (US 2017/0067359) also discloses a turbine comprising: (i) a turbine wheel (6) having an axis, (ii) a turbine housing (2) for defining a chamber for receiving the turbine wheel for rotation of the turbine wheel about an axis, the turbine housing further defining a gas inlet, and an annular inlet passage from the gas inlet to the chamber, (iii) a ring-shaped shroud (11) defining a plurality of slots (16) and encircling the axis; and (iv) a nozzle ring (13) supporting a plurality of vanes (15) which extend from the nozzle ring parallel to the axis, and project through respective ones of the slots; the shroud and nozzle ring being positioned on opposite sides of the inlet passage and rotatable relative to each other about the axis ([0437], [0440]), but doesn’t disclose that they are rotatable by an angular amount of at least 0.1 degrees; the nozzle ring being rotatable relative to the turbine housing about the axis by at least 0.1 degree.
Roberts et al. (US 2014/0248138) also discloses a turbine comprising: (i) a turbine wheel (5) having an axis, (ii) a turbine housing (1) for defining a chamber for receiving the turbine wheel for rotation of the turbine wheel about an axis, the turbine housing further defining a gas inlet, and an annular inlet passage from the gas inlet to the chamber, (iii) a ring-shaped shroud (27) defining a plurality of slots (28) and encircling the axis; and (iv) a nozzle ring (11) supporting a plurality of vanes (14) which extend from the nozzle ring parallel to the axis, and project through respective ones of 
It would not have been obvious to one of ordinary skill in the art before the effective filling date of the application, nor any motivation, to modify the prior art for these deficiencies. Claims 36-53 Depend from claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745